MEMORANDUM **
Rigoberto Alvarado-Mejia, a native and citizen of El Salvador, petitions for review of the Board of Immigration Appeals’ (BIA) order denying his motion to reconsider its prior order affirming an immigration judge’s (IJ) decision denying his applications for asylum, withholding of removal, and relief under the Convention Against Torture (CAT). We deny in part and dismiss in part the petition for review.
Alvarado-Mejia failed to raise in his opening brief and therefore has waived any challenge to the BIA’s final determination that he did not identify any error of fact or law warranting reconsideration. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
We lack jurisdiction to consider Alvarado-Mejia’s contentions regarding the BIA’s underlying order affirming the IJ’s denial of his applications for asylum, withholding of removal, and relief under CAT because he failed to timely petition this court for review of that order. See id. at 1258.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.